ORDER
PER CURIAM:
Original proceeding. Relator petitions the Court for an appropriate writ to quash an order denying a motion of relator to quash, set aside or dismiss informations filed against him in causes numbered 7828 and 7822, both entitled State of Montana vs. Herman Lee Freeman, pending in the district court of Yellowstone County.
Counsel was heard ex parte and the petition taken under consideration, and the Court now being advised.
It is hereby ordered that the relief sought be denied; and this proceeding is dismissed.